Citation Nr: 0832137	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-01 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if additional action is required on his 
part.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during military service.

2.  There is no corroboration or verification of the 
occurrences of the veteran's claimed stressors by official 
service records or other credible supporting evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
this case, the RO furnished VCAA notice to the veteran with 
respect to the issue of entitlement to service connection for 
PTSD in January 2005.  As this letter was prior to the May 
2005 rating decision on appeal, the express requirements set 
out by the Court in Pelegrini have been satisfied.

In further regard to this issue, VA has fulfilled its duty to 
notify the appellant in this case.  In the January 2005 
letter, the RO informed the appellant of the evidence needed 
to substantiate this claim, and which party was responsible 
for obtaining the evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board also notes that the 
January 2005 letter explicitly notified the claimant of the 
need to provide specific details of the stressful incidents 
in service that resulted in PTSD.  Attached to this letter 
was a PTSD questionnaire that the veteran was asked to 
complete and return to VA.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the claimant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  In regard to this service connection 
claim, the Board finds that the veteran is not prejudiced by 
a decision at this time since the claim is being denied.  
Therefore, any notice defect, to include the degree of 
disability or an effective date, is harmless error since no 
disability rating or effective date will be assigned.  The 
Board also finds that all necessary assistance has been 
provided to the appellant with respect to the claim of 
entitlement to service connection for PTSD.  The RO has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining the evidence necessary to substantiate this claim, 
including requesting information from the appellant regarding 
pertinent medical treatment he may have received during the 
appeal period.  

The Board acknowledges that the veteran has not had a VA 
examination specifically for his claim for PTSD.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
for this claim because there is no verification of the in-
service stressors that the veteran identified.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms"). In 
this case, there was no evidence as described in 38 C.F.R. § 
3.304(f)(3) that corroborates the veteran's account of the 
alleged in-service stressors.  Accordingly, it was not 
necessary to obtain a medical examination or medical opinion 
in order to decide the claim for PTSD in this case.  
Additionally, the appellant was provided with the opportunity 
to testify at a Board hearing which he declined.  The Board 
finds that the evidence of record is sufficient to decide the 
claim of entitlement to service connection for PTSD.  Id.  
The appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists. 

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
service connection claim for PTSD on appeal and that 
adjudication of the claim at this juncture, without directing 
or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appeal is now ready to be considered on the 
merits.

II.  Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In specific regard to PTSD claims, service connection 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  See 38 C.F.R. 
§ 3.304(f) (2007).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

With respect to a diagnosis of PTSD, the claims file contains 
a letter from a licensed professional counselor noting that 
the veteran had been experiencing symptoms of PTSD for many 
years.  She relayed the veteran's reported stressors of 
retrieving wounded soldiers with lost limbs and open belly 
wounds, witnessing dead children in the streets, witnessing a 
soldier commit suicide, and witnessing a man slice his leg 
off at a loading dock.  The counselor recommended that the 
veteran pursue further diagnosis and evaluation to verify 
that his symptoms are due to his service in Vietnam.  The 
counselor stopped short of diagnosing the veteran as having 
PTSD and her letter does not meet the regulatory provisions 
of 38 C.F.R. § 4.125(a) (requiring that a diagnosis of a 
mental disorder, namely PTSD, conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV)). 

Even assuming for argument's sake only that the veteran has a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), in 
order to establish service connection for PTSD, the diagnosis 
must be based upon either participation in combat with the 
enemy or POW experiences or upon a verified in-service 
stressor.

The veteran's DD Form 214 shows that he served in Vietnam 
from January 1970 to March 1971.  It also shows that his 
military occupational specialty was that of an Equipment 
Storage Specialist and he was not awarded any decorations 
evincing combat.  Based on the evidence, the Board finds that 
the veteran did not engage in combat with the enemy.

Since the veteran did not engage in combat with the enemy and 
is not a former POW, his bare allegations of service 
stressors are insufficient, and the stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997). 

In response to VA's request for stressor information, the 
veteran provided three essential stressors in December 2004 
and January 2005 statements as follows:  1) retrieved dead 
and wounded U.S. soldiers from a convoy attack around March 
1970 on his way to the 101st Airborne Base and periodically 
came under fire while driving to various fire bases resulting 
in dead and wounded GIs  2) witnessed a soldier (name 
unknown) from the 264th Transportation Company put a rifle to 
his chin and commit suicide  3) witnessed a Vietnamese 
worker/soldier cut off his foot after a large piece of metal 
fell on it and had to pick up the foot to try to stabilize 
it. 

On file is a memorandum dated in April 2005 from a Military 
Records Specialist who conducted research on the above-
reported stressors and determined that the stressors could 
not be verified based on the information provided.  In regard 
to the stressor of witnessing a fellow soldier commit 
suicide, the military records specialist noted that an 
internet search showed that three soldiers had been killed in 
Vietnam from the 264th, but all three soldiers were listed as 
killed by hostile forces.  He added that without a name of 
the person who committed suicide, it was not feasible to 
conduct additional searches.  Regarding retrieving dead and 
wounded solders during a convoy, the military records 
specialist said that he conducted a search of the 254th 
Transportation Company history, and that events that occurred 
in convoys were "virtually impossible" to verify without 
the names of individuals wounded or killed or the unit the 
soldiers were from.  Lastly, with respect to witnessing a 
Vietnamese soldier cut off his foot, the military records 
specialist said that it was not feasible to research this 
type of stressor since there was no data base which provided 
casualty/injury information on foreign soldiers or civilians.  

Inasmuch as the veteran did not engage in combat and has not 
provided evidence of an in-service stressor that has been 
corroborated, the veteran's claim for service connection for 
PTSD must be denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.




ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.


REMAND

As a matter of jurisdiction, the Board notes that the RO 
received a timely notice of disagreement in April 2006 with 
the RO's March 2006 rating decision denying entitlement to 
service connection for bilateral hearing loss and tinnitus.  
No statement of the case has been issued on these matters.  
In light of the present procedural posture of these issues, 
the Board is obligated to remand the issues for proper 
development, to include issuance of a Statement of the Case.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Based on the foregoing, the case is REMANDED for the 
following action:

Take appropriate action, including 
issuance of a Statement of the Case, on 
the appeals initiated by the veteran 
regarding the March 2006 rating decision 
denying the issues of entitlement to 
service connection for bilateral hearing 
loss and tinnitus.  The veteran and his 
representative should be clearly advised 
of the need to file timely substantive 
appeals in these matters if the veteran 
wishes to complete an appeal from those 
determinations.  Then, only if the appeal 
is timely perfected, the issues are to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


